                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DEMUN D. WALKER,                                    )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           No. 4:19CV2747 HEA
                                                    )
ST. LOUIS COUNTY, MISSOURI, et al.,                 )
                                                    )
                                                    )
                Defendants.                         )

                             OPINION, MEMORANDUM AND ORDER

        This matter is before the Court on review of plaintiff DeMun D. Walker’s pro se complaint.

Plaintiff has neither paid the filing fee nor submitted a motion to proceed in forma pauperis along

with an inmate account statement. See 28 U.S.C. § 1915(a). Therefore, plaintiff will be ordered to

either pay the full filing fee or file a motion to proceed in forma pauperis. If plaintiff elects to file

a motion to proceed in forma pauperis, he must also submit a certified copy of his inmate account

statement for the six-month period immediately preceding the filing of his complaint. Plaintiff will

be given thirty days in which to comply. Failure to comply will result in the dismissal of this case

without prejudice and without further notice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court’s Motion to Proceed in Forma Pauperis – Prisoner Cases form.

        IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

a motion to proceed in forma pauperis within thirty (30) days of the date of this order.
       IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma pauperis,

he must also submit a certified copy of his inmate account statement for the six-month period

immediately preceding the filing of his complaint.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, the Court

will dismiss this action without prejudice and without further notice. If the case is dismissed, the

dismissal will not constitute a “strike” under 28 U.S.C. § 1915(g).

       Dated this 21st day of October, 2019.




                                                       HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
